Per Curiam.

The order entered herein on March 30, 1951, denying the application of petitioner Walter Hart, Inc., the junior attaching creditor, to intervene in the main action should be reversed and the motion granted. The junior attachment creditor has the right to intervene under the provisions of *861clause (d) of subdivision 1 of section 193-b of the Civil Practice Act. That subdivision provides as follows: “ 1. Upon timely application any person shall be permitted to intervene in an action * * (d) when the applicant is so situated as to be adversely affected by a distribution or other disposition of property in the custody of, or subject to the control of or disposition by, the court or an officer thereof.”
The appellant is certain to be adversely affected by any distribution of the attached funds in the hands of the sheriff, as an officer of the court, to satisfy the alleged claim of the first attaching creditor. Settle order.
Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Order entered March 30, 1951, denying the application of petitioner Walter Hart, Inc., the junior attaching creditor, to intervene in the main action unanimously reversed and the motion granted. Settle order on notice.